WILKINS, Circuit Judge,
concurring in judgment:
I conclude that the grant of summary judgment should be reversed on two bases. First, viewed in the light most favorable to Appellants, the evidence was sufficient to raise a genuine issue of material fact concerning whether a manifest imbalance attributable to gender existed in faculty salaries. Second, a genuine issue of material fact existed as to whether VCU’s affirmative action plan unnecessarily trammelled Appellants’ interests.
I.
VCU’s reliance on an affirmative action plan to justify its actions placed on Appellants the burden of demonstrating that the plan was invalid. Johnson v. Transportation Agency, 480 U.S. 616, 626-27, 107 S.Ct. 1442, 1448-49, 94 L.Ed.2d 615 (1987). Appellants sought to carry this burden by showing first that no manifest imbalance attributable to gender existed. See id. at 631-32, 107 S.Ct. at 1451-52. Appellants’ expert, Dr. McChesney, had not conducted a regression analysis and therefore could offer no competing sta*679tistical evidence demonstrating that the difference in pay between male and female faculty members was a function of performance factors or former service as an administrator rather than gender. Instead, Appellants attempted to raise a genuine issue of material fact on this question by attacking the statistical study conducted by VCU, which had attributed a manifest imbalance in salary to gender.
The plurality writes that Appellants created a genuine issue of fact on this issue, reasoning that “major factors” were omitted from the VCU study and that the inclusion of these factors easily could have altered the result of the VCU study. In light of Bazemore v. Friday, 478 U.S. 885, 400, 106 S.Ct. 3000, 3008-09, 92 L.Ed.2d 315 (1986),1 1 cannot conclude on the basis of Appellants’ proffer that the VCU study was “so incomplete as to be inadmissible as irrelevant” such that the study may not be considered as evidence of a manifest imbalance. Further, assuming Dr. McChesney had opined only that the regression analysis conducted by VCU had omitted variables that easily could have had an impact on the study, this evidence would not permit a rational trier of fact to conclude that no manifest imbalance existed. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-51, 106 S.Ct. 2505, 2511-12, 91 L.Ed.2d 202 (1986). Accordingly, were the evidence offered by Appellants no more forceful than this, I would conclude that summary judgment in favor of VCU on this issue was proper. Dr. McChesney’s testimony, however, was stronger. And, in my view, this distinction is critical to a conclusion that his testimony was sufficient to raise a genuine issue of material fact concerning whether a manifest imbalance attributable to gender existed.
In response to deposition questions by VCU’s attorney concerning whether it was possible that even if the omitted variables he had identified — performance factors (for example, the number of hours taught and quantity of publications) and former service as an administrator — were taken into account, the result might have been essentially the same, Dr. McChesney acknowledged that it was possible; however, he went on to express his opinion that obtaining the same result was unlikely. Additionally, in his affidavit Dr. McChesney stated unequivocally that the difference in pay incorrectly ascribed to gender in the VCU study was actually the result of the performance factors and former service as an administrator. See JA.. 564-65 (stating “differences ascribed to gender are in fact likely due to differences in productivity” and “a spurious difference attributed to gender was in fact due to having been a former administrator”).2
The dissent charges that Dr. McChesney’s opinion was so lacking in supporting data that no reasonable trier of fact could have accepted it, making summary judgment appropriate. A close examination of the record, though, reveals that his opinion was not so lacking in support. With respect to consideration of status as a former administrator, it was undisputed that all faculty members who served VCU as administrators *680were rewarded with higher salaries, that former administrators retained these increased salaries when they returned to their faculty positions, and that 71 of the 82 former administrators in the VCU study were male. Statistical principles, and common sense, dictate that inclusion of this factor in the VCU study would have narrowed the differential in salary attributed to gender. In addition, to support his conclusion that the result of the VCU study would have been different if it had included variables measuring performance, Dr. McChesney pointed to a “large body of empirical work.” J.A. 562. Specifically, he referenced studies performed at other universities to measure whether a difference in faculty salaries attributable to gender existed and explained that these studies had shown that when variables such as the number of articles published were introduced to measure performance, statistically significant pay differentials attributable to gender disappeared. Additionally, Dr. McChesney referred to empirical data from several other universities indicating that men tended to be more productive with respect to the type of variables, such as teaching load and quantity of publications, upon which VCU historically had based its salary determinations. Accordingly, Dr. McChesney did present factual bases for his opinions that were adequate to permit their acceptance by reasonable triers of fact.
Viewed in the light most favorable to Appellants, Dr. McChesney’s opinion was that if the omitted variables had been included, the study would have disclosed the lack of a manifest imbalance attributable to gender. While contrary statistical evidence undoubtedly would have been more desirable, I am unable to conclude that his testimony is insufficient to raise a genuine issue of fact concerning whether a manifest imbalance existed. Consequently, in my view, the district court erred in granting summary judgment in favor of Appellants.
II.
Moreover, assuming that the factual basis underlying Dr. McChesney’s opinion were insufficient to permit a reasonable jury to conclude that the inclusion of the performance factors and status as a former administrator in the VCU study would have disclosed a complete lack of a manifest imbalance attributable to gender, it cannot be disputed that the opinions of Dr. McChes-ney and Dr. Henry are sufficient to permit a conclusion that if these factors had been taken into account, at least the difference in pay attributed to gender would have been smaller. Although a conclusion that the VCU affirmative action plan did not unnecessarily trammel the interests of male faculty members is essential to a determination that summary judgment was properly granted, see United Steelworkers v. Weber, 443 U.S. 193, 208, 99 S.Ct. 2721, 2729-30, 61 L.Ed.2d 480 (1979); see also Johnson, 480 U.S. at 630, 107 S.Ct. at 1451, the dissent elects only to discuss in a responsive footnote whether Appellants’ evidence that the size of the pay differential attributed to gender in the VCU study was overstated creates a genuine issue of material fact with respect to this issue.
Because the salary equity fund was calculated by multiplying the average difference in pay attributed to gender in the VCU study by the number of women faculty members included in the study pool, plus fringe benefits, see Smith v. Virginia Commonwealth Univ., 856 F.Supp. 1088, 1089 & nn. 4 & 5 (E.D.Va.1994), evidence permitting a jury to conclude that the average pay difference attributable to gender was smaller than that shown by the VCU study is sufficient to raise a genuine issue of material fact concerning whether the salary equity pool was larger than necessary to remedy the differential properly attributed to gender. If the difference in pay attributable to gender was overstated, the question is raised whether VCU’s affirmative action plan unnecessarily tram-melled the interests of male faculty members by awarding unjustifiable salary increases only to female faculty members. See Weber, 443 U.S. at 208, 99 S.Ct. at 2729-30 (holding affirmative action plan did not unnecessarily trammel interests of white employees when plan was tailored “simply to eliminate a man*681ifest racial imbalance”).3 Accordingly, summary judgment in favor of VCU was not proper, and a remand for further proceedings is required.
WILLIAMS, J., joins in this concurring opinion.

. In Bazemore, the Supreme Court held that we erred in refusing “to accept the petitioners’ expert statistical evidence as proof of discrimination by a preponderance of the evidence" on the basis that the petitioners' regression analysis had failed to include a number of variables that were thought to have a measurable effect on the result. Bazemore, 478 U.S. at 397-400, 106 S.Ct. at 3007-09. Although the Court recognized that some regression analyses might be "so incomplete as to be inadmissible” if the study failed to account for major factors, id. at 400 & n. 10, 106 S.Ct. at 3009 & n. 10, in holding that the regression analysis at issue was improperly rejected, the Court repudiated the position that every factor that may have a measurable effect on the result is a "major” one. Moreover, the Court noted that "[njormally, the failure to include variables will affect the analysis’ probativeness, not its admissibility.” Id. at 400, 106 S.Ct. at 3009.


. The dissent asserts that by acknowledging Dr. McChesney's testimony that consideration of performance factors would have changed the result of the VCU study, I tacitly accept Appellants’ argument that it cannot be assumed that men and women perform equally. This, plainly, is not the case. We simply are not free to ignore his testimony at the summary judgment stage merely because one finds his premise that men and women do not perform equally antithetic to the aspirations undergirding Title VII and contrary to personal experience and beliefs. This is particularly true given that Dr. McChesney points to studies from other universities in support of his claim.


. The dissent's contention that even if I am correct that the salary equüy pool was larger than necessary to remedy the manifest imbalance attributable to gender, the VCU affirmative action plan does not trammel unnecessarily the interests of male faculty members because the evidence fails to demonstrate that the adjustment made to the salary of a single female faculty member was too high. This assertion, however, misses the point. Showing that individual female faculty members received too great an adjustment would be an appropriate method of proving that overall the plan provided compensation in excess of that necessary to remedy the manifest imbalance. Another equally valid method of demonstrating that the plan provided a benefit to the female faculty greater than that necessary to remedy the manifest imbalance attributable to gender is to present evidence, as Appellants did, that the salary equity pool from which the adjustments to female faculty members' salaries were made was larger than the average difference in salary attributable to gender multiplied by the number of female faculty members and that male faculty members were not provided with any opportunity to compete for these excess funds. Surely the dissent would not suggest that if VCU chose to earmark special funds for a salary increase only for male faculty members in the absence of any manifest imbalance attributable to gender, it would be necessary to show that an individual male facuhy member was paid too much. And, certainly in such a circumstance, the dissent would find little comfort in the fact that the salaries of female faculty members were not reduced. Rather, as should be obvious, the fact that the funds were made available to only one gender and were unnecessary to remedy a manifest imbalance attributable to gender would be sufficient to demonstrate that the interests of the female facuhy members in this hypothetical were trammelled by such a plan. The same is true here; it is simply a matter of degree.